Citation Nr: 1228974	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO. 10-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from November 1951 to November 1953.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO that denied the Veteran's claim for an increased evaluation greater than 30 percent for the service-connected PTSD. 

In a May 2012 rating decision, the RO increased the rating to 50 percent. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran, through his representative, submitted statement noting that he wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn. See 38 C.F.R. § 20.704 (d), (e) (2011). 


FINDING OF FACT

In August 2012, prior to the promulgation of a decision as to the claim for an evaluation in excess of 50 percent for the service-connected PTSD, the Veteran and his representative stated in writing his intent to withdraw the appeal as to claim for increase. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal of the claim for an evaluation in excess of 50 percent for the service-connected PTSD have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2011). 

In an August 2012 statement, the Veteran and his representative indicated that he wished to withdraw his pending appeal because he was satisfied with a 50 percent evaluation for the service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, as the Board does not have jurisdiction, the appeal is dismissed. 



ORDER

The appeal of the claim for a disability evaluation in excess of 50 percent for the service-connected PTSD is dismissed. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


